 In the Matterof AMERICAN STEELFOUNDRIESandUNITED STEEL-WORKERSOF AMERICA, C. I.0.,LOCAL UNION 2775Case No. R-5771.-Decided September 6, 1943Pope d Ballard, by Mr. Charles R. Kaufman,of Chicago, Ill., forthe Company.Mr. L. H. Thornton,of East Chicago, Ind., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers' of, America,C. I. 0., Local Union 2775, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of American Steel Foundries, Chicago, Illinois,, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before George S. Freu-denthal, Jr., Trial Examiner.Said hearing was held at Chicago,Illinois, on July 30, 1943.The Company and the Union appeared,participated,, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bear-ing on the issues., The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYAmerican Steel Foundries operates nine plants located in Illinois,Ohio, Indiana, Pennsylvania, and New Jersey.Of these nine plants,The Cast Armor Plant and The Indiana Harbor Works, both of whichare located at East Chicago, Indiana, are the only plants directly con-cerned in this proceeding.52 N. L. R. B., No. 66.432 AMERICANSTEELFOUNDRIES433The Cast Armor Plant, including the realestate,buildings, andfacilities, is owned by the United States Government.The Companyoperatesthe plant, where it manufactures, distributes,and sells tankcastings,gun mounts, railroad -castings, and other products on theorder of the United States Government.During the year 1942 theCompany purchased for use at this plant raw materials valued inexcessof $1,000,000, of which approximately 75 percent was shippedto the plant from points outside Indiana.During 1942 sales ofproducts manufactured at this plant exceeded $2,000,000, of whichmorethan 90 percent represented products shipped outside Indiana.The Indiana Harbor Works is owned and operated by the Companyfor the production of steel castings.During 1942 the Company usedat this plant raw materials valued in excess of $100,000, which wereshipped to the plant from points outside Indiana.During the sameperiod, sales of the products manufactured at this plant exceeded$100,000, of which more than 75 percent was forwar use.The Company admits that it is engaged in commerce, within themeaningof the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, Local Union 2775, is a labor or-ganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONOn June 15, 1943, the Union asked the Company for recognition asexclusive bargaining representative of plant-protection employees atThe Indiana Harbor Works and at The Cast Armor Plant. TheCompany refused to extend such recognition and suggested that thequestion of the appropriate unit or units should be submitted to theBoard.On June 28, 1943, the Union filed the petition in thisproceeding.A statement prepared by the Regional Director and introduced intoevidence at the hearing indicates that the Union represents a sub-stantial number of employees in each of the units herein found appro-priate for bargaining.We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1 The Union submitted 73 cards, of which 56 appear to bear genuine signatures of plant-protection employees on the Company's pay rolls of July 2, 1943Of the cards submitted by the Union 4, are undated and the others are dated in 1943.Thirty-five cards bear the names of employees at,The Cast Armor Plant and 21, the namesof employees at The Indiana Harbor Works.There are approximately 60 non-supervisoryemployees at the former,and 23 at the latter, named plant. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNITSThe Company and the Union agree that plant-protection employeesat The Cast Armor Plant and at The ' Indiana Harbor Works, re-spectively, constitute separate appropriate bargaining units.Theyfurther agree that the plant-protection chiefs should be excluded fromthe bargaining units.United Steelworkers of America is the recognized bargaining repre-sentative of production and maintenance employees, excluding certaincraft groups, at The Indiana Harbor Works and at The Cast ArmorPlant, respectively, in separate bargaining units.Such employees atthe two plants are organized into separate local unions, affiliated withthe parent body.United Steelworkers of America also representsproduction and maintenance employees at the Company's other plantsthroughout the country, such employees at each plant constituting aseparate bargaining unit.On June 30, 1943,'United Steelworkers ofAmerica and the Company entered into a master collective bargainingagreement for the separate units of production and maintenance em-ployees at the nine plants, including the two plants herein concerned.This master contract and the several individual contracts for the sepa-rate production units specifically exclude watchmen.Plant-protectionemployees involved in the instant proceeding are outside the scope ofthe existing contracts between the Company and the United Steel-workers of America or its locals.The Indiana Harbor Works andThe Cast Armor Plant are adjacent to one another.Each plant hasits own superintendent and personnel manager.Although the seniorexecutive personnel is the same, the plants are operated as separateunits.Each plant maintains its own plant-protection force.Thereis no exchange of personnel between the two plants. Separate unitsfor plant-protection employees at the two plants are clearly in accordwith the present organizational pattern of collective bargaining foremployees at the Company's several plants?The plant-protection employees at the two plants, including 10women guards at The Cast Armor Plant, are armed employees of theCompany and members of the auxiliary military police.3They allwear distinctive insignia and most of them are uniformed. The plant-protection force at each plant is in charge of a chief guard and regularassistant chiefs.At The Indiana Harbor Works the chief guard is inspecial charge of the first shift and has general supervision over theentire force.Two regular assistant chiefs are in charge of the secondand third shifts, respectively, while a third regular assistant chief re-lieves the chief and the two assistants on days off.At The Cast Armori Cf.Matter of Chrysler Corporation,46 N. L. R. B. 411.3Cf.Matter of Dravo Corporation,52 N. L.R. B. 322. AMERICANSTEEL. FOUNDRIES435Plant there is a regular assistant chief directly in charge of each shift,subject to the general supervision of the chief guard. In the absenceof the regular assistant chiefs, certain regular patrolmen are tem-porarily assigned as "acting assistant chiefs."They serve in this ca-pacity not more than 1 day per week.They perform their regularpatrol duties.Chiefs, regular assistant chiefs, and their substituteshave the power to recommend discharges.Final decisions with re-spect to discharge must have the approval of the plant superintendentor the personnel manager.Chiefs and regular assistant chiefs arepaid at a higher wage rate than ordinary patrolmen.Acting as-sistant chiefs are paid at the-same rate as ordinary patrolmen andhave no title distinguishing them from ordinary patrolmen.The parties agree, and we find, that chiefs and regular assistantchiefs should be excluded from the unit. They further agree that "act-ing assistant chiefs" are ordinary patrolmen and should be included inthe unit.Since acting assistant chiefs are essentially ordinary patrol-men, although they regularly substitute for assistant chiefs one dayper week, we shall include them in the bargaining unit.4We find that all plant-protection employees of the Company at TheCast Armor Plant and at The Indiana Harbor Works, respectively,including acting assistant chiefs, but excluding chiefs and regular as-sistailchiefs, constitute separate units appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballot amongall employees of the Company in the respective units found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of the Direction of Elections herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American SteelFoundries, Chicago, Illinois, separate elections by secret ballot shall beconducted as early as possible, but not later than thirty (30) days from4Cf.Matter of Youngstown Sheet and Tube Company (Indiana HarborPlant), 47N. L. R. B. 391.549875-44-vol 52-29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among all em-ployees of the Company in the respective units found appropriate inSection IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person atthe polls, but excluding employees who have since quit or been dis-charged for cause, to determine whether or not they desire to be repre-sented by United Steelworkers of America, C.I.O., Local Union 2775,for the purposes of collective bargaining.CHAIRMAN Mims took no part in the consideration of the above De-cision and Direction of Elections.